DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the limitation, “said agent computing device further configured formulate a preliminary report based upon said client data;” is missing the word “to” in front of formulate.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of a software application comprising a plurality of queries answerable via said user interface; receiving data from said agent; data storage containing follow-up queries; collecting client data based upon client inputs to said plurality of queries; formulating a preliminary report based upon said client data; said preliminary report automatically transmitted from said agent to manager; and generate a final report based upon said preliminary report and manager inputs, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for determining the financial planning options are available to a client, while simultaneously providing communication of the client's data to the financial planning entity so that they can best determine how to serve the client in addition to training financial professionals which is a commercial interaction. The mere nominal recitation of  a system comprising: an agent computing device comprising a generic processor, data storage, user interface, and software application; a manager computing device comprising a generic processor, data storage, user interface, and software application; and a central database computer comprising a generic processor and data storage do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements—a system comprising: an agent computing device comprising a processor, data storage, user interface, and a software application comprising a plurality of queries answerable via said user interface, said agent device configured to collect client data based upon client inputs to queries, said agent device further configured to formulate a preliminary report based on client data, said report transmitted from agent device to manager device; a manager computing device comprising a processor, data storage, user interface and software application configured to receive data from agent device an configured to generate a final report; a central database computer comprising a processor and data storage containing follow-up queries; and a wireless network configured to connect  said agent device, manager device and central database computer.
  The agent computing device, manager computing device, central database computer, and wireless network are  recited at a high-level or generality (i.e., as generic computer devices comprising a processor, data storage, user interface and software performing generic computer functions of receiving data, storing data, connecting devices, formulating reports and transmitting reports between devices) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer devices comprising a processor, data storage, user interface and software to perform generic computer functions of receiving data, storing data, connecting devices, formulating reports and transmitting reports between devices, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use by using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claim 2 further describes the technological environment.  Dependent claims 3-4 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-4 is/are ineligible.

	Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossaert et al. (US 2014/0279691) in view of Bellenger (US 2006/0015423).
Re-claim 1. Bossaert disclose:           A financial planning and analysis system comprising: an agent computing device comprising a processor, data storage, user interface (Financial Advisor user interface-Fig. 1 item 140, financial advisor user interface 140 may be a Web-based client and may be rendered on a user device associated with the financial advisor including personal computer smart phone or tablet, it is obvious that these devices include  data storage-[0016]), and software application comprising a plurality of queries answerable via said user interface (web browser application software used to input personal or financial data parameters-[0016]); 
a manager computing device comprising a processor, data storage, user interface, and software application configured to receive data from said agent computing device (Financial Advice System -Fig. 1 item 170, software modules, storage memory, user interface and [0019] [0025]-[0026]); 
a central database computer comprising a processor and data storage containing follow- up queries (The financial advice system servers 170 may further be configured to communicate and utilize one or more databases 190, for storing data and/or other information associated with the financial proposal generation functionality of the financial advice system servers 170. -see [0019] and Fig. 2 item 190); 
a wireless network configured to connect said agent computing device, said manager computing device, and said central database computer (Network-Fig. 1 item 150); 
said agent computing device configured to collect client data based upon client inputs to said plurality of queries (financial advisor 120 may collect information pertaining to the customer 110-[0038] and Fig. 3); 
said agent computing device further configured formulate a preliminary report based upon said client data (financial advisor in cooperation with financial advice system generates a financial proposal [preliminary report]- [0054]); 

Although Bossaert disclose a preliminary financial proposal, in [0054], Bossaert fail to discloses said preliminary report automatically transmitted from said agent computing device to said manager computing device, and said manager computing device configured to generate a final report at based upon said preliminary report and manager inputs received at said manager computing device.
  Bellenger however, teaches a financial planning system wherein a financial advisor provides a financial suitable program output for a consumer regarding a mortgage plan, to be integrated into an overall financial plan, based on consumer input to questions and upon the consumer accepting the output, the advisor submits the client’s proposed mortgage plan to a lender [manager computing device] for closing and fulfillment.-see [0029], [0030-0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bossaert to include a financial advisor providing a proposed mortgage plan as part of an overall financial plan to a lender as taught by Bellenger in order to provide integrated mortgage loan and financial planning to the consumer. (Bellenger, Abstract and [0029].
	
Re-claim 2. Bossaert disclose wherein said user interface of said agent computing device comprises a touch-screen interface. (tablet screen, smart phone screen [0015]). 

Re-claim 3. Bossaert disclose wherein said central database computer configured to transmit follow-up queries to said agent computing device as determined by responses to said plurality of queries by said agent computing device. (The financial advice system servers 170 may further be configured to communicate and utilize one or more databases 190, for storing data and/or other information associated with the financial proposal generation functionality of the financial advice system servers 170. -see [0019] and Fig. 2 item 190).

Re-claim 4. Bossaert disclose said client inputs configured to represent client financial information  (financial advisor 120 may collect income and tax information pertaining to the customer 110-[0038] and Fig. 3;
Bellenger teaches said final report comprising financial plan associated with a specific client. (a financial planning system wherein a financial advisor provides a financial suitable program output for a consumer regarding a mortgage plan, to be integrated into an overall financial plan, based on consumer input to questions and upon the consumer accepting the output, the advisor submits the client’s proposed mortgage plan as part of an overall financial plan to a lender [manager computing device] for closing and fulfillment.-see [0029], [0030-0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bossaert to include a financial advisor providing a proposed mortgage plan to a lender as taught by Bellenger in order to provide integrated mortgage loan and financial planning to the consumer. (Bellenger, Abstract and [0029].

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694